        Case: 4:18-cv-00073-JMV Doc #: 39 Filed: 04/23/20 1 of 3 PageID #: 440




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FEDERAL NATIONAL                                 )
MORTGAGE ASSOCIATION,                            )
                                                 )
       Plaintiff,                                )
v.                                               )         Case No.: 4:18-cv-00073-JMV
                                                 )
PF NORTHLAND VILLAGE LLC,                        )
                                                 )
       Defendant.                                )
                                                 )


             AGREED ORDER GRANTING MOTION FOR SUBSTITUTION
                           OF PARTY PLAINTIFF



       HAVING COME before the Court on the Motion for Substitution of Party Plaintiff [Dkt.

#38] (the "Motion") filed by Arbor Northland Funding, LLC, a Delaware limited liability

company ("Arbor"), and the Court having fully considered the pleadings and all other matters of

record, and having been advised that the Defendant consents to the relief sought in the Motion,

the Court hereby finds that the Motion is well taken and should be granted. Therefore, it is:

       ORDERED AND ADJUDGED that by virtue of the sale, conveyance and absolute

assignment (as evidenced by Exhibit "A" to the Motion) of the note, deed of trust, and other

documents related to the matters at issue in the above-captioned litigation (collectively, the

“Loan Documents”), effective as of May 31, 2019 (the "Loan Transfer Date"), Arbor has

succeeded to all the rights, duties and obligations of Fannie Mae, a corporation organized

under the laws of the United States of America ("Fannie Mae"), for all purposes regarding

Fannie Mae’s rights, title and interest in and to the Loan Documents, including but not limited to
        Case: 4:18-cv-00073-JMV Doc #: 39 Filed: 04/23/20 2 of 3 PageID #: 441




prosecution of the claims advanced in this action, thereby making Arbor the real party-in-interest

in this action and successor to Fannie Mae as the party-plaintiff.

       IT IS FURTHER ORDERED AND ADJUDGED that Arbor is, effective immediately

upon entry of this Order, substituted as the party-plaintiff in this action in lieu of and replacing

Fannie Mae, effective as of the May 31, 2019 Loan Transfer Date, with Fannie Mae having no

rights, duties or obligations in this action from and after the Loan Transfer Date.

       IT IS FURTHER ORDERED AND ADJUDGED that the Clerk of the Court shall take

appropriate steps to modify the docket and other Court records in this case so that, from and after

entry of this Order, such docket and records reflect the Plaintiff in this action as being "Arbor

Northland Funding, LLC."

       SO ORDERED AND ADJUDGED, this the 23rd day of April, 2020.



                                                     /s/ Jane M. Virden
                                                     U. S. MAGISTRATE JUDGE




                                                 2
       Case: 4:18-cv-00073-JMV Doc #: 39 Filed: 04/23/20 3 of 3 PageID #: 442




AGREED AND SUBMITTED BY:



/s/ Alan L. Smith
Alan Lee Smith, Esq. (MB No. 10345)
BAKER, DONELSON, BEARMAN
   CALDWELL & BERKOWITZ, PC
One Eastover Center
100Vision Drive, Suite 400
Jackson, MS 39211
Telephone:   (601) 351-8932
Facsimile:   (601) 974-8932
E-Mail:      asmith@bakerdonelson.com

COUNSEL FOR ARBOR NORTHLAND FUNDING, LLC




/s/ S. Joshua Kahane
S. Joshua Kahane, Esq. (MS Bar No. 102085)
GLANKLER BROWN, PLLC
6000 Poplar Avenue, Suite 411
Memphis, TN 38103
Telephone:     (901) 525-1322
Facsimile:
E-Mail:       jkahane@glankler.com

COUNSEL FOR PF NORTHLAND VILLAGE LLC




                                             3
